February 8, 1918. The opinion of the Court was delivered by
The Circuit Court construed the will of Paul Chaplin Grimball, and the appeal is from that construction. The controversy arises upon a contract to sell and to buy land; and the defendant, who agreed to buy, seems to want only the assurance of a good title. The Circuit Court concluded the plaintiff has the fee, and in that conclusion we concur.
There are two exceptions which ought to be reported. They assert these postulates: (1) That Paul died intestate as to the reversion of the title of Waterloo Plantation, upon the death of Robert leaving a child, etc.; (2) that the will makes no provision for the vesting of the estate in the child of Pauline, in the event a child shall survive Pauline or Robert, etc.; and that, therefore, Paul died intestate as to the remainder under the conditions which actually happened. Let the declaratory words of the will and the fourth item be reported; the balance of the instrument is not relevant.
The teseator had three children who were the objects of his bounty. They were Isaac P., Thomas H., and Pauline. The daughter married Robt. C. McFaddin; then she died, afterwards he died, and one child, the plaintiff, survives, and is 21 years old, and claims to own Waterloo Plantation.
By the second and third items of the will the testator gave portions to the sons, and by the fourth item he undertook to provide for the daughter. The controversy arises upon a construction of that item. It is true that a testator's intentions are to be gathered from the language he has used; and the instant case is no exception to that rule. But there are other rules, too, so well established that there is no need to cite authority. They are: (1) A testator ordinarily sets out to dispose of his full title, with no intention that there shall be a reversion of title; (2) the intention of the testator is to be gathered by a consideration of the entire instrument; (3) a testator's intention needs not to be expressed in technical terms, so that a will may create an absolute estate without the use of the word "heirs." It is reasonably manifest *Page 232 
from the entire instrument that the testator intended to wholly dispose of his title. In the second item he declared:
"After the payment of all my just debts I dispose of all my estate, real and personal, as follows."
By the second and third items he plainly and in technical terms gave absolute estates to his two sons. And by the last clause of item 4, upon a suggested event happening after his death, he undertook to limit an absolute estate in Waterloo to Isaac and Thomas. It is also reasonably manifest from the whole instrument that the testator gave Waterloo to Pauline absolutely, but not by the use of technical words. He declared:
"I give and bequeath to my sons, Isaac and Thomas, my tract of land * * * known as Waterloo * * * in trust for my daughter, Pauline, wife of Robert, * * * the said tract of land * * * being intended to be set apart as a fund for the certain support of my daughter, Pauline, and her children."
And near the close of the same items the testator describes the property therein referred to as "the portion of my daughter, Pauline." The language so quoted is sufficient to create an absolute estate in Pauline, and there would be no question about it but for the use of other language in the same item 4. Section 3571, Code of Laws. That other language has reference to two other beneficiaries, Robert, the son-in-law, and Isaac and Thomas, the sons. But the gift to Robert, if effective, is of the "use and benefit," and it is only a parenthetical disposition. The property was Pauline's by the first grant; and the testator then directed in effect that if Robert should survive her, then he should have the use of it so long as he lived. The validity of his interest is not in issue. The limitation to Isaac and Thomas was to take effect in them only in the event Pauline left no
child. Pauline did leave a child, and there is plainly by the very words of the will no chance for Isaac and Thomas to take. *Page 233 
There is no need, therefore, to inquire if the limitation over to them upon any subsequent event was effective after the absolute estate had been already devised to Pauline. There was no limitation over to the child of Pauline in the event there should be such a child. Pauline took the absolute estate by the words we first quoted, and the plaintiff takes by inheritance from her, or, as her heir. We have not thought it necessary to characterize Pauline's title by a name; we have only stated its essential nature manifest from the testator's words.
The conclusion reached by the Circuit Court is affirmed.